Citation Nr: 1531214	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an ulcer disability, claimed as a duodenal ulcer.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to an ulcer disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran's service treatment records reveal that there were no stomach/abdominal complaints or findings related to an ulcer disability on his July 1966 entrance examination.  The Veteran was subsequently treated for abdominal pains in August 1966.  He was medically separated from service in September 1966 due to an ulcer of the duodenum.  

The condition was noted to have existed prior to service induction and not aggravated by service.  

As noted above, the Veteran's entrance examination did not reflect an ulcer disability.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The Veteran needs to undergo a VA compensation examination for a medical opinion concerning whether his ulcer disability was a preexisting disability, and if so, whether it was aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  If the examiner determines his ulcer disability did not preexist his period of active duty, then an opinion is needed concerning whether his current ulcer disability is related to his period of active duty. 

As the Veteran's claim for an ulcer disability is being remanded, the Board finds that secondary service connection opinions should be obtained with respect to his service connection claim for GERD.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination for medical opinions concerning the Veteran's ulcer disability. 

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical evidence and other history.

The examiner is asked to first identify any and all current diagnoses for any current ulcer disability.

With respect to the Veteran's ulcer disability, the examiner should provide an opinion on: 

(a)  whether there is clear and unmistakable evidence the ulcer disability preexisted the Veteran's entrance into military service; and, if so 

(b)  whether there is clear and unmistakable evidence the preexisting ulcer disability was not aggravated during or by his military service (June 1966 to September 1966) beyond its natural progression?

(c) if the examiner instead determines that the ulcer disability did not preexist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is caused by his ulcer disability.  

(e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is aggravated by his ulcer disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  This is a complex case.  After completing the above, insuring that the questioned asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




